Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-12-00582-CV

                         ESTATE OF Ellen Jane HENDERSON, Deceased

                   From the County Court at Law No. 1, Guadalupe County, Texas
                                  Trial Court No. 2012-PC-0125
                             Honorable Linda Z. Jones, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: November 7, 2012

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           Appellant Margaret Jean Fischer, who is pro se, filed a motion to dismiss this appeal. We

grant the motion. See TEX. R. APP. P. 42.1(a)(1). We order all costs assessed against appellant.

See TEX. R. APP. P. 42.1(d) (absent agreement of the parties, costs are taxed against appellant).

                                                   PER CURIAM